On October 13,1999, the defendant was sentenced to a thirteen (13) month commitment to the Department of Corrections, followed by four (4) years of supervised probation.
On April 14, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant failed to appear for the hearing and was not represented by counsel. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Board at the Montana Women's Prison; thus allowing the defendant an opportunity to submit cause as to why she did not appear before the Board as previously scheduled, and to advise the Board of whether or not she would like to go forward with a sentence review hearing.
Chairman, Hon. Marge Johnson, Member, Hon. David Cybulski, Member, Hon. Robert Boyd.